DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I directed to claims 14-24 in the reply filed on 11/30/2020 is acknowledged. The traversal is on the ground(s) that “Each of the Groups I-II shares the common technical feature of a jet pump” (see Applicant’s Response at page 2, second paragraph). More specifically, Applicant argues that “Sasaki fails to disclose a jet pump having a passive fluid inlet conduit which is fluidly separated from the active fluid inlet conduit by the tube of the active fluid inlet tube conduit” and  further (…)  “fails to disclose a jet pump having twisted vanes are connected to each other at their inner side edge which is substantially parallel to the longitudinal axis of the tube and which extends in the centre of the tube” (see Applicant’s Response at page 2, third paragraph). 
This is not found persuasive. Where the group of inventions is claimed in one and the same international application, the requirement for unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions considered as a whole, makes over the prior art. The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, although they share the special technical feature, i.e., i.e., active fluid inlet conduit 
Accordingly, the special technical feature linking the inventions, the active fluid inlet conduit comprising twisted vanes does not provide a contribution over the prior art, and no single general inventive concept exists. Therefore, the restriction is appropriate. Additionally, it should be noted that the different inventions require different consideration such as field of search and different text searches creating undue burden for examination.  The requirement is still deemed proper and is therefore made FINAL 

Claim Objections
3.	Claims 14-24 are objected to because of the following informalities:  
In claim 14, line 3: “the fluid inlet conduit” should be changed to --the active fluid inlet conduit--.
In claim 14, line 6: “at least two twisted twisted vanes” should be changed to --at least two twisted vanes--.
In claim 16, line 2: “at least one of the twisted vanes” should be changed to –the at least one twisted vanes--.
Claim 21, line 3: “a length which is higher” should be changed to --the length which is higher--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the trailing edge" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the trailing edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 and 18 are vague and indefinite because they set forth that “at least one of the twisted vanes comprises a NACA type aerodynamic profile”. Specifically, it is unclear if just a normal airfoil would work or perhaps one of the catalogued airfoils is required or if there is some other feature that is being required.
Claim 18 recites the limitation "the leading edge" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the leading edge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (hereinafter “Sasaki”) (Patent No.: US 4,834,132).
Regarding claim 14, Sasaki discloses a jet pump (ejector pump 18 comprising an elongated tubular body 10, see column 4 lines 15-20) for a fluid supply system (fuel supply system, as stated in column 1 lines 24-32) of a turbomachine, comprising: 
an active fluid inlet conduit (return conduit 7, as presented in annotated Figure 9 and column 6 lines 41-47) comprising a tube (tube portion T8, which is defined by a fuel nozzle 8, as discussed in column 6 lines 60-66) extending along a longitudinal axis (the tube portion T8 is undoubtedly extending along a longitudinal axis AA, as depicted in annotated Figure 9) of the tube (tube portion T8), and wherein the tube delimits the fluid inlet conduit (as best seen immediately below, the fuel nozzle 8 is clearly delimiting the return conduit 7, which is designated as the active fluid inlet conduit); 
a passive fluid inlet conduit (passive fluid conduit PFC10 that is being defined by tubular body 10, including an inlet portion 10a, a throat portion 10c and a converging portion 10c between the inlet and throat portion s 10a and 10c, as detailed in column 6 lines 40-50) which is fluidly separated from the active fluid inlet conduit by the tube (this which is designated as passive fluid conduit PFC10 is surely fluidly separated, as instantly claimed), wherein 
the active fluid inlet conduit (return conduit 7, as depicted in annotated Figure 9) comprises at least two twisted vanes (100b) which are located inside the tube (disposed inside the tube T8, as shown in annotated Figure 9). 
Particularly, Sasaki demonstrates as how the fuel nozzle 8 has a diffuser element 100 which is placed therein for swirling the fuel flow within the fuel nozzle 8 so as to diffuse the fuel discharged from the discharge end of the fuel nozzle 8.
[AltContent: textbox (Passive fluid inlet conduit PFC10)][AltContent: textbox (Tube portion T8 that is defined by the fuel nozzle 8)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: connector] 
    PNG
    media_image1.png
    424
    372
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    507
    1071
    media_image2.png
    Greyscale
 
More particularly, Sasaki, in column 7 lines 3-26, explicitly teaches: The diffuser element 100 has a structure, shown in Figures 10 to 16, having a base portion 100a and a pair of turned wing portions 100b extending from the base portion 100a in different directions and crossing each other at a crossing angle θ. The diffuser element 100 is placed in the fuel nozzle 8 with its base portion 100a being directed away from the discharge end of the fuel nozzle 8. In this position, the diffuser element 100 divides the fuel into two twisted paths, the first path being twisted in one direction to produce a swirled fuel flow toward the discharge end of the fuel nozzle 8. The second path is twisted in another direction to produce a swirled fuel flow toward the discharge end of the fuel nozzle 8. As a result, the fuel discharged from the fuel nozzle 8 is diffused in the form of a cone-shaped fuel jet to cover substantially the whole cross-sectional area of the throat portion 10c of the tubular body 10. This is effective to minimize the loss in utilizing the negative pressure created in the pressure chamber 9 to transfer fuel from the second sump 4 through the communication conduit 17.
 each of the twisted vanes 100b comprises a wall element which includes an inner side edge IS100 and an outer side edge OS100 which is opposite to the inner side edge. 
Further, as best seen immediately above, Sasaki evidently demonstrates as how the twisted vanes 100b are connected to each other at their inner side edge IS100 which is substantially parallel to the longitudinal axis AA of the tube T8 and which extends in the centre of the tube, as instantly claimed. 
Furthermore, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "… configured to rotatably drive the active fluid with respect to the longitudinal axis of the tube", the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Thus, Sasaki appears to disclose all aspects of Applicant’s claimed invention.

Regarding claims 15 and 16, Sasaki substantially discloses the jet pump, as claimed and detailed above. 
Additionally, as shown in annotated Figure 16, Sasaki evidently illustrates as how at least one part of the trailing edge of at least one of the twisted vanes comprises a substantially planar external surface while the substantially planar external surface of .


    PNG
    media_image3.png
    612
    578
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Williams et al. (hereinafter “Williams”) (Pub. No.: US 2011/0005232 A1).
Regarding claims 17 and 18, Sasaki substantially discloses the jet pump, as claimed and detailed above. Additionally, as shown in annotated Figures 19 and 20, Sasaki exhibits another form of the diffuser element 100.

    PNG
    media_image4.png
    276
    532
    media_image4.png
    Greyscale


Williams in the same field of endeavor teaches another fuel nozzle comprising a plurality of circumferentially spaced apart axially extending swirl vanes, wherein each swirl vane has an axially swept cross-sectional profile along the radial extent thereof (see Paragraph [0009]). Specifically, in Paragraph [0010], Williams teaches that the trailing edge and leading edge of each swirl vane can be swept in opposite relative upstream-downstream directions axially, or in a common relative direction axially. It is also contemplated that the trailing edge can be parallel to the leading edge, if both edges are swept in a common direction. Further, in Paragraph [0011], Williams notes: The cross-sectional profile of each swirl vane can have proportions that vary along the radial extent of the swirl vane. Each swirl vane can have a cross-sectional profile defined by a first NACA number at a radial tip thereof and defined by a second NACA number at a base thereof. The cross-sectional profile of each swirl vane can be airfoil shaped and can have a chord that varies in length along the radial extent of the swirl vane. Likewise, in Paragraph [0040], Williams more specifically details: It is envisioned and well within the scope of the subject disclosure that the airfoil geometry of the turning vanes of air swirlers with swept vanes can be defined using the National Advisory Committee for Aeronautics (NACA) 4-digit definitions, 5-digit definitions, or the modified 4-/5-digit definitions. In each case, the airfoil shape is generated using analytical equations that describe the camber (curvature) of the mean line (geometric centerline) of the airfoil section, as well as the thickness or width distribution along the length of the airfoil. For example, it is possible to construct a swirler in accordance with the present invention in which each swirl vane has a cross-sectional profile defined at the tip by a NACA 2312 airfoil and at the hub or base by a NACA 2412 airfoil, with a smooth transition between the two NACA airfoils along the radial extent of each swirl vane. Those skilled in the art will readily appreciate that any suitable cross-sectional profiles can be used, whether standard or non-standard, without departing from the spirit and scope of the invention.
Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to combine the teaching of using a NACA type aerodynamic profile, as taught by Williams, to the diffuser of Sasaki in order to provide more effective flow turning, as motivated by Williams in Paragraph [0008].
Thus modified, one skilled in the art would have been reasonably appraised that at least one inner portion of the trailing edge of at least one of the twisted vanes would be further comprising a NACA type aerodynamic profile and/or at least one part of the leading edge of at least one of the twisted vanes would be further comprising a NACA type aerodynamic profile, as instantly claimed.  
12.	Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki.
Regarding claim 19, Sasaki substantially discloses the jet pump, as claimed and detailed above. Additionally, Sasaki specifically teaches: A diffuser element having two wing portions crossing at an angle θ ranging from about 42º to about 135º has proven satisfactory. If the crossing angle θ is larger than this range, the fuel nozzle discharges fuel at such a great diffusion angle that the discharged fuel collides against the inner surface of the converging portion 10b of the tubular body 10, causing a power loss so as to reduce the ejecting effect. If it is smaller than the range, the fuel nozzle discharges fuel at such a small excessive diffusion angle that the discharged fuel fails to cover the cross-sectional area of the throat portion 10c of the tubular body 10, causing air introduction through the throat portion 10c into the pressure chamber so as to reduce the ejecting effect. 
In this disclosure, Sasaki certainly performs an indirect method of determining as how the leading edge of the twisted vanes being tilted with respect to a transverse cross-section of the tube T8. Sasaki then goes to describe the results of experimentations to determine a desired crossing angle θ for the diffuser element 100, as presented in annotated Figure 17. 


    PNG
    media_image5.png
    326
    458
    media_image5.png
    Greyscale

However, Sasaki does not explicitly disclose that the leading edge of at least one of the twisted vanes is tilted by a leading angle between 5°and 30° with respect to a transverse cross-section of the tube at an inlet of the tube.
the leading edge of at least one of the twisted vanes is tilted by a leading angle between 5° and 30° with respect to a transverse cross-section of the tube at an inlet of the tube”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Sasaki such that the angling is between about 5 to 30 degrees because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art. 
Regarding claim 22, Sasaki substantially discloses the jet pump, as claimed and detailed above. With regards to the limitation “at least three twisted vanes” that Sasaki fails to teach, it has been held In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VIB. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable result of prior art elements according to their established functions resulting in the mere duplication of parts. 
Accordingly, one skilled in the art would have been reasonably appraised that the jet pump would be further comprising at least three twisted vanes which would be further arranged about the longitudinal axis of the tube, wherein the twisted vanes being .
13.	Claims 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Dodge (Patent No.: US 3,134,338).
Regarding claim 20 and 21, Sasaki substantially discloses the jet pump, as claimed and detailed above. However, although Sasaki discloses the vast majority of the Applicant’s claimed invention, he does not explicitly disclose as how each of the twisted vane extends. Nonetheless, jet pumps having the claimed structure are well-known in the art, as taught by Dodge. Dodge in the same field of endeavor teaches another jet pump, in which fluid is caused to flow smoothly though the pump with minimum turbulence, as stated in column 1 lines 36-40. In this disclosure, Dodge successfully exhibits as how a flaring diffuser chamber 47 is being attached to the flange 46 and forms a continuation of the flaring portion 45 to define a diffuser chamber increasing in area in which the velocity components of the fluid are reconverted to pressure (see column 2 lines 33-37). Dodge especially notes: According to the present invention, the fluid flowing through the jet pump is caused to swirl. The tangential inlet 42 contributes to this and swirling is further produced by a twisted or angular vane 47 in the inner conduit 43 and a similar angular or twisted vane 48 in the annular passage between the conduits 41 and 43. Both vanes are pitched in the same direction so that the fluids flowing through both passages will be caused to swirl in the same direction, this swirling continuing through the diffuser chamber (see column 2 lines 37-48). 


    PNG
    media_image6.png
    297
    624
    media_image6.png
    Greyscale

As illustrated immediately above, Dodge explicitly teaches as how each of the twisted vane extending along the direction of the longitudinal axis of the tube 41, over a length which is higher than most of the length of the active fluid inlet conduit. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using twisted or angular vanes, as taught by Dodge, in the Sasaki jet pump, in order to insure continued swirling in the vortex chamber, as motivated by Dodge in column 1 lines 62-63. 
As such, according to the combination, one of ordinary skill in the art would have reasonably appraised that each of the twisted vane would be further extending, along the direction of the longitudinal axis of the tube, over a length which is higher than most of the length of the active fluid inlet conduit and/or each of the twisted vane would be further extending, along the direction of the longitudinal axis of the tube, over a length 
Regarding claims 23 and 24, Sasaki substantially discloses the jet pump, as claimed and detailed above. Additionally, in column 7 lines 13-25, Sasaki especially teaches that the diffuser element 100 divides the fuel into two twisted paths, the first path being twisted in one direction to produce a swirled fuel flow toward the discharge end of the fuel nozzle 8. The second path is twisted in another direction to produce a swirled fuel flow toward the discharge end of the fuel nozzle 8. However, although Sasaki discloses the majority of the Applicant’s claimed invention, he fails to disclose that the twisted vanes are all twisted in a same direction. Nonetheless, jet pumps having the claimed structure are well-known in the art, as taught by Dodge. Dodge in the same field of endeavor teaches another jet pump, in which fluid is caused to flow smoothly though the pump with minimum turbulence, as stated in column 1 lines 36-40. 
Further, in column 2 lines 37-48, Dodge explicitly teaches: Both vanes are pitched in the same direction so that the fluids flowing through both passages will be caused to swirl in the same direction, this swirling continuing through the diffuser chamber. Swirling of the fluid in the jet pump passages accomplishes several advantageous purposes. Since the propellant fluid, which is preferably suppli6d through the inlet opening 42 and flows through the outer passage, is swirling in the same direction as the fluid to be aspirated, which normally enters through the inlet 44 and travels through the inner conduit 43, the two fluids can blend smoothly in the area adjacent to the outlet of the conduit 43 in a laminar manner to minimize or eliminate turbulent mixing. 
A tapered core member 1071 extends from the inlet of the diffuser chamber well into the flared discharge end of the inner conduit 1043 and carries one or more angular vanes 1080 extending substantially throughout the length thereof. The flare of this core 65 member is somewhat greater than that of the inner conduit so that the annular Row passage defined between them and within which the vanes 1080 partially lie decreases in flow area toward the discharge end. With these constructions, due to the flaring passages 70 and decreasing flow area thereof, maximum efficiency of the vortex flow is achieved and the fluid is caused to flow smoothly from the inlet ends of the passages through the diffuser chamber and vortex chamber to the outlet opening. It has been found that with these constructions comparable efficiencies are achieved whether the high pressure propellent fluid is supplied through the inner or outer passage (see column 4 lines 60-75).
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using twisted or angular vanes, as taught by Dodge, in the Sasaki jet pump, in order to insure continued swirling in the vortex chamber, as motivated by Dodge in column 1 lines 62-63. 
Although Sasaki in view of Dodge fails to teach the exact limitation of having twisting angles at 360º, as stated in claim 24, it has been held in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 (II)(A)).
Thus modified, one skilled in the art would have been reasonably appraised that the twisted vanes would be further all twisted in a same direction and/or each of the 
Prior Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patens.
US 5,082,426, US 5,024,583 and US 2014/0083121 A1 are cited to show a jet pump structure, wherein twisted vanes being arranged inside a tube.

Conclusion

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  

/L.P/Examiner, Art Unit 3746